              1 HANSON BRIDGETT LLP
                NOEL M. COOK, SBN 122777
              2 ncook@hansonbridgett.com
                425 Market Street, 26th Floor
              3 San Francisco, California 94105
                Telephone:    (415) 777-3200
              4 Facsimile:    (415) 541-9366

              5 FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                DAVID DONAHUE (pro hac vice)
              6 ddonahue@fzlz.com
                MELISSA GOLDSTEIN (pro hac vice)
              7 mgoldstein@fzlz.com
                JESSICA VOSGERCHIAN (pro hac vice)
              8 jvosgerchian@fzlz.com
                4 Times Square, 17th Floor
              9 New York, New York 10036
                Telephone:     (212) 813-5900
             10 Facsimile:     (212) 813 5901
                Attorneys for Plaintiff
             11

             12                              UNITED STATES DISTRICT COURT

             13              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

             14

             15 FUNDACIÓ GALA-SALVADOR DALÍ,                      Case No. 4:18-cv-04067-HSG

             16                 Plaintiff,                        SUBSTITUTION OF COUNSEL ; ORDER

             17         v.

             18 DALÍ AT 17 MILE DRIVE, LLC and
                DMITRY PITERMAN,
             19
                            Defendant.
             20

             21

             22         TO THE HONORABLE COURT AND ATTORNEYS OF RECORD HEREIN:
             23         PLEASE TAKE NOTICE that Noel Cook will continue to represent Plaintiff Fundació
             24 Gala-Salvador Dalí at his new law firm, Hanson Bridgett LLP (see Docket No. 38).

             25         Please remove Linda Joy Kattwinkel of Owen Wickersham & Erickson as attorney of
             26 record for Plaintiff Fundació Gala-Salvador Dalí in the above-referenced matter and remove her,

             27 along with amesia@owe.com and jrhodes@owe.com, from any service list in this matter.

             28

                                                                -1-                    Case No. 4:18-cv-04067-HSG
15456899.1        SUBSTITUTION OF COUNSEL
              1 DATED: April 29, 2019                    HANSON BRIDGETT LLP

              2

              3
                                                   By:        /s/ Noel M. Cook
              4                                          NOEL M. COOK

              5                                          FROSS ZELNICK LEHRMAN & ZISSU, P.C
                                                         DAVID DONAHUE (pro hac vice)
              6
                                                         MELISSA GOLDSTEIN (pro hac vice)
              7                                          JESSICA VOSGERCHIAN (pro hac vice)

              8                                          Attorneys for Plaintiff
                                                         FUNDACIÓ GALA-SALVADOR DALÍ
              9

             10 We agree to the substitution.

             11 Dated: April 29, 2019                    OWEN WICKERSHAM & ERICKSON, P.C.
             12                                          By: /s/ Linda Joy Kattwinkel
                                                         Attorneys for Plaintiff
             13                                          FUNDACIÓ GALA-SALVADOR DALÍ
             14
                  IT IS SO ORDERED.
             15
                          5/1/2019
                  Dated: _______________ _, 2019    _________________________________________
             16                                            Judge Haywood S. Gilliam, Jr.
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                       -2-                   Case No. 4:18-cv-04067-HSG
15456899.1        SUBSTITUTION OF COUNSEL PURSUANT TO FRCP RULE 74
